171 F.2d 916 (1949)
WHEELING VALLEY COAL CORPORATION et al.
v.
MEAD. In re WARNER COAL CORPORATION.
No. 5774.
United States Court of Appeals Fourth Circuit.
January 3, 1949.
*917 Gordon D. Kinder, of Martins Ferry, Ohio, and George A. Blackford, of Wheeling, W. Va. (Gordon T. Kinder, of Martins Ferry, Ohio, on the brief), for appellants.
Carl G. Bachmann, of Wheeling, W. Va., for appellee.
Charles McCamic, of Wheeling, W. Va. (Hugh Wells, of Cleveland, Ohio, on the brief), amici curiae.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
DOBIE, Circuit Judge.
This case has already been before us twice. Warner Coal Corporation v. Costanzo Transportation Co., 4 Cir., 144 F.2d 589, certiorari denied 323 U.S. 791, 65 S. Ct. 432, 89 L. Ed. 631; Wheeling Valley Coal Corporation v. Brady, 4 Cir., 159 F.2d 155. In this last opinion, we gave a brief chronology of the most important events in this complicated bankruptcy case, 159 F.2d at pages 155, 156. Our holding on that same appeal is thus summarized (159 F.2d 155) in the third headnote to the opinion:
"Where district court ordered claims against bankruptcy receiver to be filed in district court by a specified date and claimant with full notice and opportunity did not seasonably move for an extension of time on any reasonable ground and without any excuse took no step whatever until three weeks after lapse of time prescribed in court's order, refusal to consider claims which arose out of operation of property by receiver was not an abuse of discretion, but order refusing to consider claims not arising out of receiver's operation of property would be reversed."
In the same opinion (159 F.2d at page 156) we said:
"In this connection it might be noted that a great majority of the claims asserted by the appellants were not obligations incurred by the bankrupt. At least one of the claims, No. 4, for damages alleged to have arisen from an explosion in the mine during December, 1942, seems to have arisen prior to the appointment of the receiver. The other claims, apparently, had no existence prior to the petition in bankruptcy or before the Court appointed the receiver; they are alleged to have arisen out of the operation of the mines by the receiver. No demand was made on the receiver, nor was there even an attempt to assert these claims or to give notice of them, prior to the receiver's discharge."
And, pursuant to our mandate, the District Court, December 10, 1947, entered an order, reading, in part:
"The Court having now further considered the opinion of the United States Circuit Court of Appeals, Fourth Circuit, * * * and having concluded that all of said claims arose out of the operation of the mines of the bankrupt by A. Spates Brady, Receiver, with the exception of a claim described in the opinion of the United States Circuit Court of Appeals, as Claim No. 4 for damages alleged to have arisen from an explosion in the mine during December, 1942 * * *. It is ordered that the claim described in said opinion as Claim No. 4 be and the same is hereby referred to Thomas H. Duval, one of the Referees in Bankruptcy for this court, in order that said claimant may be afforded an opportunity to prove its claim for damages alleged to have arisen from said explosion as a claim against this bankrupt estate."
Appellants assert that, since they had no notice or opportunity to appear in connection with this order, it is in no way binding upon them.
Appellants made no effort to prove their claim before the Referee in accordance *918 with said order but on April 12, 1948, filed a petition in the District Court asking leave to file Amended Claim No. 432, for $291,205. The Trustee objected on the grounds that the claim was actually a new and separate claim and covered items entirely foreign to Claim 432, asserting that original Claim No. 432 was against the Receiver and Amended Claim No. 432 was for obligations alleged to have been incurred by the bankrupt prior to the time the Receiver began operation.
The District Court sustained the Trustee's objection, refused to permit the filing of the amended claim by appellants, and stated in a brief memorandum opinion filed April 21, 1948:
"Gentlemen, prior to the argument of this case, I read the petition to amend the claim of the Costanzo interests, and the answer of the Trustee to that petition. I am convinced that the so-called amendment actually introduces a new claim, which is barred by the Statute.
"I, therefore, refuse to permit the filing of the amended claim."
No claim whatever was ever filed within the statutory period against the bankrupt for the items covered in Amended Claim No. 432. Not until April 12, 1948, did appellants enter the petition in the District Court seeking permission to file Amended Court No. 432. This was more than three years after both the first meeting of the creditors and the restoration of the mines to appellants. It might be noted that, after the death of A. Spates Brady, Charles Mead was, on June 6, 1947, elected Trustee in place of Brady.
The basis for Amended Claim No. 432 seems to be found in a provision in the lease agreement whereby appellants leased two mines to the bankrupt. This provision requires, substantially, that in the event the lease is terminated for any reason before the coal is either mined or paid for, the lessee must surrender the mines to the lessors sufficiently equipped to mine 70,000 tons of coal per month. With the exception of the claim for the explosion, the Original Claim No. 432, however, was for amounts alleged to have become due by reason of the operation of the mines by the Receiver.
We set out the items in Claim No. 432 and Amended Claim No. 432:


          Claim No. 432  $138,458.98
  1. Minimum royalties due petitioners
     October 23, 1943
     to January 15, 1945 ............  $74,380.64
  2. Payments to owners of
     Hughes sublease ................   14,758.06
  3. To Costanzo Coal Mining
     Company's payments to 220
     employees of receiver in
     the amount of $3,072.48 owing
     by the receiver, vacation
     money  period June
     27, 1944, to June 27, 1945,
     based on $7,500 per year,
     and the above amount owing
     by the receiver and paid
     by Costanzo Coal Mining
     Company and due from the
     Receiver to the Costanzo
     Coal Mining Company ............    3,072.48
  4. To clean the head, put in
     wires, timbers, etc. in
     Wheeling Coal Company ..........   25,000.00
  5. Damages to (Wheeling
     Coal Company) tipple, mining
     cars, river docks, equipment,
     by the receiver's
     abandonment ....................   50,000.00
  6. Damage to river docks of
     Wheeling Valley Coal Corporation
     for neglect and refusal
     of receiver after demand
     to repair ......................    5,081.87
  7. To Costanzo Coal Mining
     Company for use and occupation
     by receiver of its
     properties  15 months at
     $500.00 per month ..............    7,500.00
  8. June 7, 1945, paid by Costanzo
     Coal Mining Company
     to receiver for "alleged"
     receiver's assets,
     when receiver had no assets
     to sell ........................   12,500.00
                                      ___________
                                      $192,293.05
     Total Credits ..................   53,834.07
                                      ___________
     Balance Due .................... $138,458.98


 *919
    Amended Claim No. 432  $291,205.00
     3450 feet of 20# rails taken
     out of worked out places
     by Warner Coal Corp., and
     not replaced ................... $    816.00
     900 feet of 40# rails taken
     out of worked out sections
     by Warner Coal Corp., and
     not replaced ...................      408.00
     5650 feet of 4/0 trolley wire
     disappeared, and taken out
     of worked out places ...........      810.00
     151 Model K and Model P
     mine cap lamps disappeared .....    3,171.00
     77 Mine cars were left
     loaded with stone and dirt
     for over two years and
     freezing and thawing completely
     ruined these cars.
     These cars were left outside
     in the weather .................   15,400.00
     111 Mine cars were left inside
     of the mine, they were
     completely ruined as result
     of explosion and the fact
     that they were completely
     neglected ......................   22,200.00
     Rail tipple, river tipple,
     conveyors, motors, and
     screens on tipple were badly
     deteriorated  they were
     abandoned and not maintained;
     they also removed
     some of the corrugated
     sheets together with 550 ft.
     of 42" rubber belt which
     was in use from the head
     house to the tipple ............   15,000.00
     4 Jeffrey chain conveyors
     complete were junked together
     with extra motors,
     booms, pans, loading heads
     and tailpieces .................   12,000.00
     1 13 Ton Jeffrey Locomotive
     was completely dismantled
     to keep their other
     equipment in operating condition    6,000.00
     2 35 B. Jeffrey Mining Machines
     were completely dismantled
     to keep their other
     equipment in operating condition    3,000.00
     1 Goodman Mining Machine
     completely dismantled
     to keep their own
     equipment in operating
     condition ......................    1,500.00
     1 6 Ton Jeffrey Locomotive
     completely dismantled ..........    1,000.00
     1 10 Ton Jeffrey Locomotive
     completely dismantled ..........    5,000.00
     1 6 Ton Jeffrey Locomotive
     truck hauled away ..............    1,000.00
     1 10 Ton Jeffrey Locomotive
     truck hauled away ..............    1,200.00
     1 13 Ton Jeffrey Locomotive
     truck hauled away ..............    1,800.00
     1 Switch Panel taken away
     from Shawnee Hill substation
     and returned in need
     of repairs and it cost $900
     to repair ......................      900.00
     Estimated cost of cleaning
     out, repairing and reconditioning
     entries and shafts
     in Costanzo Mine which
     were injured, consumed
     and destroyed by bankrupt ......  200,000.00
                                      ___________
        Total Damages ............... $291,205.00

Even a casual inspection of these two claims, the original claim and the amended claim, would seem to justify the conclusion reached by the District Court  that Amended Claim No. 432 is not in any fair sense an amendment of Original Claim No. 432 but that Amended Claim No. 432 is in substance a new claim never before asserted in the proceedings. We must, therefore, affirm this ruling of the District Court. Any essential connection between the two claims is purely coincidental.
The history of this long drawn out case strengthens in every way the conclusion that we have reached. At the hearing before the Referee in Bankruptcy on Original Claim No. 432, counsel for appellants here made it crystal clear that this claim arose out of the operation of the mines by the Receiver and was in no sense a claim *920 against the bankrupt. And, on page 5 of the brief of appellee in the previous appeal (#5510), we find:
"The claim filed by appellants is not for obligations incurred by Warner Coal Corporation, Bankrupt, but for alleged obligations of the Receiver during the time he operated the mines from October 23, 1943 to January 15, 1945.
"No part of the claim had any existence prior to the petition in bankruptcy or before the appointment of the Receiver."
And, further, the last three lines of paragraph 14 of Original Claim No. 432, read: "The following provisions state the claims of these petitioners against the Receiver (now Trustee), setting forth the liabilities of the Receiver." (Italics ours.)
The courts have manifested a positive tendency to strictly enforce the limitation provision of the Bankruptcy Act, 11 U.S.C.A. § 93, sub. n, even to the point of holding that the statutory period is mandatory and that the courts have no power either to permit a late filing of claims or to extend the time set out in the statute. See, 3 Collier, Bankruptcy, 14th Ed., 320, 321, 322; Tarbell v. Crex Carpet Co., 8 Cir., 90 F.2d 683; In re Weco Equipment, Inc., D. C., 55 F. Supp. 532, affirmed sub nom. Public Operating Corp. v. Schneider, 2 Cir., 145 F.2d 830; In re 74 Knowles Street Corporation, D. C., 52 F. Supp. 715. Nor have these courts regarded with too kindly an eye alleged amendments filed after the time limit provided for claims. Thus, in 3 Collier, Bankruptcy, 14th Ed., 165, it is said:
"But the principles governing amendments are apt to be put to a more severe test, if the alleged amendment is filed after expiration of the time provided for proving claims. Amendments subsequent to the time allowed for the filing of proofs of claim call for closer scrutiny, in order to make sure that the amendment does not disguise an attempt to file an entirely new claim, in violation of the statutory time limitation."
And, see, In re Ebeling, 7 Cir., 123 F.2d 520; In re G. L. Miller & Co., 2 Cir., 45 F.2d 115, 116. The instant case, we think, falls squarely within the language used by District Judge Tuttle, in re Ealy, D. C., 31 F.2d 314, 317:
"It is plain that to call this new claim an amendment is to confuse substance with form, and to grant the petition of the claimant would be to permit it to do indirectly what the bankruptcy statute clearly and positively prevents it from doing directly, which, of course, is beyond the power of this court."
Appellants invoke the equitable powers of the Court and argue that the filing of amended claim 432 should be allowed in so far as it claims damages for breach of the provisions in the contract of lease requiring the mining of a minimum monthly tonnage of coal and the surrender of the property without removal of equipment and in a condition capable of producing 70,000 tons of coal per month. As a basis for this contention, they point to the fact that in the original claim they set forth breach of the contract in these particulars and offered to prove the damages arising therefrom as claims against the estate, as well as against the operating funds in the hands of the receiver. A sufficient answer to this is that the specific items embraced in the original claim are so radically different from those of the amended claim as to negative any contention that they relate to the same facts as ground of liability.
Another and complete answer is found in a settlement between the lessors and Receiver after the Receiver had completed his work and the lease had been cancelled upon the petition of the lessors and the property was returned to them by order of court. At that time a controversy arose as to the ownership of certain machinery and equipment in the mine which the lessors claimed should revert to them under the terms of the original lease. The controversy was settled by a compromise under which the lessors took over the machinery and equipment, and in consideration thereof, paid to the Receiver $12,500, thereby indicating that the Receiver had fulfilled his obligations in respect to the equipment of the mines.
In distributing a bankrupt's assets, a bankruptcy court sits as a court of equity with all the powers of such a court. *921 While, admittedly, a bankruptcy court has no power to create priorities in addition to those granted by specific statutory provisions, Bankruptcy Act, § 64, 11 U.S.C.A. § 104, Southern Bell Tel. & Tel. Co. v. Caldwell, 8 Cir., 67 F.2d 802, it has been repeatedly held that a bankruptcy court has power to postpone the claims of creditors who have been guilty of conduct which, under the ordinary rules of equity, would make it inequitable for them to share equally with other creditors in the distribution of dividends. Sampsell v. Imperial Paper & Color Corp., 313 U.S. 215, 61 S. Ct. 904, 85 L. Ed. 1293, rehearing denied 313 U.S. 600, 61 S. Ct. 1107, 85 L. Ed. 1552; Bird & Sons Sales Corp. v. Tobin, 8 Cir., 78 F.2d 371, 100 A.L.R. 654; In re Bowman Hardware & Electric Co., 7 Cir., 67 F.2d 792; In re Handy-Andy Community Stores, D.C., 2 F. Supp. 97; 100 A.L.R. 660. The equities here are decidedly against the appellants. Considering appellants' entire course of conduct throughout these proceedings, we are in no way moved to search for an exception to, or in any way to overturn in appellants' favor, what we think to be the applicable law of the case.
The judgment of the District Court is affirmed.
Affirmed.